DETAILED ACTION
This action is in response to applicant's amendment filed 01/03/22.
The examiner acknowledges the amendments to the claims.
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites that “the volume filling segments are hollow with a flexible outer surface” and Claim 8 recites “the volume filling device segments are adapted to be filled with at least one of a fluid, a foam, a gel or a fluid that hardens to a solid material” (emphasis added).  Claim 7 is dependent on claim 1 that now recites in lines 3-5 “two or more non-inflatable volume filling segments adapted to form an implantable volume filling device, the implantable volume filling device as a whole being non-inflatable”. 
Accordingly, claim 1 is directed to the embodiment shown in Figures 50-58d and paragraphs [00330]-[00335] of the present invention, which is drawn to a non-inflatable 560, 561a-561d.  However, the segments and the device as a whole in this embodiment are not hollow as seen from the Figures 50-58d, and are not adapted to be filled, as recited in claims 7-8, and are made from a “solid material” (see paragraph [00331]).  The limitations of claims 7-8 are described in paragraph [0010], but do not mention them in combination with a non-inflatable implantable volume filling device, such as that disclosed in Figures 50-58d.  
Therefore, there is no adequate support in the present specification for non-inflatable volume filling device segments in a non-inflatable volume filling device being hollow with a flexible outer surface and are being adapted to be filled with at least one of a fluid, a foam, a gel or a fluid that hardens to a solid material, as recited in claims 7-8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-11, 13-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lloyd (U.S. Pub. No. 2003/0021822).
Regarding claim 1, Lloyd discloses an apparatus for treating obesity in a human or animal mammal patient (see abstract), the apparatus comprising:
two or more non-inflatable volume filling device segments 20 (see Figures 2-3 and paragraph [0024]; space-filling portions 20 are non-inflatable, or incapable of being filled up with fluid to expand) adapted to form an implantable volume filling device 50 (see Figure 3; the space-filling portions 20 magnetically come together to tessellate, or fit together, to form resulting structure 50), the implantable volume filling device as a whole being non-inflatable (structure 50 is incapable of being filled up with fluid to expand),
wherein the volume filling device is adapted to be at least substantially invaginated by a stomach wall portion of a patient (portions 20 forming structure 50 are of a volume and shape capable of being placed within the stomach of a patient and invaginated within a stomach wall portion),
wherein said volume filling device is adapted to be placed with an outer surface of the device resting against the stomach wall, such that the volume of the food cavity is reduced in size by a volume substantially exceeding the volume of the volume filling device, when the volume filling device is invaginated in the stomach wall (portions 20 forming structure 50 are of a volume and shape capable of reducing the size of the food cavity by a volume exceeding the volume of the volume filling device, when it is invaginated within the stomach wall of a patient), and
20 can be passed out of the patient’s body),
wherein said volume filling device segments are adapted to separately pass through the food passageway, thereby reducing risk for causing obstruction/ileus in the patient’s intestine (Id.).
Regarding claim 3, Lloyd discloses the volume filling device segments 20 have at least a part of an outer surface including a biocompatible material (see paragraph [0026]; space filling portions 20 outer surfaces are made with a biologically inert material).
	Regarding claims 4-5, Lloyd discloses the volume filling device segments 20 are adapted to pass through a trocar, for assembly and implantation of said volume filling device into the abdominal cavity and the volume filling device segments have a flexible (see paragraph [0026]; space filling portions 20 may be made of flexible material, such as elastomers) outer shape adapted to pass through a trocar (space filling portions 20 are of a size and shape such that they are capable of passing through a trocar).
	Regarding claim 6, Lloyd discloses the volume filling device segments 20 are adapted to have a shape allowing them to be assembled into said volume filling device 50, when implanted (see Figure 3 and paragraph [0025]).
20 are hollow (see paragraphs [0034]-[0035]; space filling portions 20 may have a cavity (not shown) that is capable of receiving medicament, which is time-released from cavity 21) with a flexible outer surface (see paragraph [0026]; space filling portions 20 may be made of flexible material, such as elastomers), wherein the volume filling device segments are adapted to be filled with at least one of a fluid (see paragraph [0035]; the medicament that fits within the cavity can be a serum or liquid), a foam, a gel or a fluid that hardens to a solid material. 
	Regarding claim 9, Lloyd discloses wherein the volume filling device segments 20 are solid (see paragraph [0026]; space filling portions 20 are formed of dense material).
	Regarding claims 10-11, Lloyd discloses the volume filling device segments are adapted to temporary be holding their assembled position (space-filling portions 20 are held together magnetically via magnetic insert 30 but may disassemble after being degaussed such that the device 50 disassociates and the individual space-filling portions 20 can be passed out of the patient’s body; see Figure 3 and paragraphs [0012], [0024]-[0025], [0033], [0037]), wherein the volume filling device segments are adapted to permanently hold their assembled position by the invaginated stomach wall (if no degaussing field or separating force is applied to the device, the space-filling portions 20 may remain permanently held in their assembled position).
	Regarding claim 13, Lloyd discloses the volume filling device segments are of size that admits free passage through the gastrointestinal system (see paragraphs 20 can be passed out of the patient’s body).
	Regarding claim 14, Lloyd discloses each of the volume filling device segments 20 is provided with at least one assembly element that sufficiently fits with at least one assembly element of another segment, so the segments by fitting assembly elements can be assembled into the implantable volume filling device (see Figures 2-3 and paragraph [0025]; space-filling portions 20 come together to create a base structure 50, wherein each portion has mating surfaces or can form a pocket, as seen in shaded area 51 in Figure 3, that can fit with another space-filling portion 20 segment, as seen in shaded area 52 in Figure 2, to form a larger base structure).
	Regarding claim 15, Lloyd discloses the volume filling device segments comprise a core part and a plurality of outer parts (see Figures 2-3; a core port may include an initial space-filling portion 20 or a base structure 50, and a plurality of outer parts may include the surrounding space-filling portions 20 that fit around the initial portion or base structure to create a larger base structure).
	Regarding claim 16, Lloyd discloses the assembly element is selected among sufficiently fitting flanges and slits (the base structure 50 can have various slits or pockets, like shaded area 51 in Figure 3, or have flanges or projecting segments of the tetrahedron-shaped space-filling portions 20, such as the surfaces/edges that make up shaded area 52 in Figure 22 and apices 22).
	Regarding claim 17, Lloyd discloses the core part is adapted to receive and assemble the outer parts into an implantable volume filling device (see Figures 2-3; the core port may include an initial space-filling portion 20 or a base structure 50 that  or fits together with a plurality of outer parts, or surrounding space-filling portions 20, to create a larger base structure 50).
	Regarding claim 18, Lloyd discloses the core part has assembly slits (the base structure 50 can have various slits or pockets, like shaded area 51 in Figure 3) adapted to receive corresponding assembly flanges of the outer parts (projecting segments of the tetrahedron-shaped space-filling portions 20, such as the surfaces/edges that make up shaded area 52 in Figure 22 and apices 22) when assembling the volume filling device.
	Regarding claim 19, Lloyd discloses the slits are distributed around an outer peripheral area of the core part (the base structure 50 can have various outer slits or pockets, like shaded area 51 in Figure 3).
	Regarding claim 20, Lloyd discloses the at least one assembly element immobilizes each of the volume filling device segments to a core part along a first plane (see Figures 2-3; each of the space-filling portions 20 can have an assembly element, for example, either of the surfaces in shaded area 52 in Figure 2), and wherein the volume filling device segments and the core part further comprises second assembly elements (Id; for example, the surfaces in shaded area 51 in Figure 3 that mate with the surfaces in shaded area 52 in Figure 2), which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane (the different mating surfaces of the tetrahedron-shaped space-filling portions 20 lie in different planes that are at different angles from each other).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd (U.S. Pub. No. 2003/0021822).
Regarding claim 2, Lloyd discloses the claimed device, as discussed above, except for the volume filling device has a minimum circumference of at least 15 millimeters.  However, in paragraph [0010], Lloyd teaches that the size or minimum circumference of the volume filling device needs to be optimized and is a result effective variable, since depending on the patient, a certain number of segments assembled together would be sized to form a structure providing therapeutic benefits for the patient.  Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of invention to modify the device of Lloyd by making the minimum circumference of at least 15 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 



Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd (U.S. Pub. No. 2003/0021822) in view of Lloyd, hereinafter “Lloyd ‘691” (U.S. Pub. No. 2008/0292691).
Regarding claim 12, Lloyd discloses the claimed device, as discussed above, including the volume filling device segments being adapted to temporary be holding their assembled position, however not by an adhesive.
In the same field of art, namely devices for treating obesity, in paragraphs [0082] and [0093], Lloyd ‘691 teaches using adhesive to hold volume filling device segments together in their assembled position.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an adhesive to the device of Lloyd, as taught by Lloyd ‘691, in order to further enhance the bonding of the segments together in their assembled position and prevent inadvertent disassembly. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,561,033 in view of Lloyd (U.S. Pub. No. 2003/0021822).     Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include more elements and therefore encompass the limitations of the application claims, except for the limitations of the volume filling segments being non-inflatable and the implantable volume filling device as a whole being non-inflatable, and the limitation of the volume filling device “inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach”, as recited in claim 1 of the application.  However, the application claim merely adds obvious limitations missing in the patent claims.  In the same field of art, namely devices for treating obesity, Lloyd teaches two or more non-inflatable volume filling device segments 20 (see Figures 2-3 and paragraph [0024]; space-filling portions 20 are non-inflatable, or incapable of being filled up with fluid to expand) adapted to form an implantable volume filling device 50 (see Figure 3; the space-filling portions 20 magnetically come together to tessellate, or fit together, to form resulting structure 50), the implantable volume filling device as a whole being non-inflatable (structure 50 is incapable of being filled up with fluid to expand).  It would have been obvious to one of ordinary skill in the art at the time of invention to have the segments and the device as a whole be non-inflatable, as taught by Lloyd, to facilitate disassociating the segments thereby permitting the individual segments to be passed out of the patient (see Lloyd; paragraph [0012]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.   .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,226,372 in view of Lloyd (U.S. Pub. No. 2003/0021822).     Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include more elements and therefore encompass the limitations of the application claims, except for the limitations of the volume filling segments being non-inflatable and the implantable volume filling device as a whole being non-inflatable, and the limitation of the volume filling device “inadvertently penetrates the stomach wall to become located inside the stomach including penetrating the stomach wall to retain a position inside the stomach”, as recited in claim 1 of the application.  However, the application claim merely adds obvious limitations missing in the patent claims.  In the same field of art, namely devices for treating obesity, Lloyd teaches two or more non-inflatable volume filling device segments 20 (see Figures 2-3 and paragraph [0024]; space-filling portions 20 are non-inflatable, or incapable of being filled up with fluid to expand) adapted to form an implantable volume filling device 50 (see Figure 3; the space-filling portions 20 magnetically come together to tessellate, or fit together, to form resulting structure 50), the implantable volume filling device as a whole being non-inflatable (structure 50 is incapable of being filled up with fluid to expand).  It would have been obvious to one of 20 can have an assembly element, for example, either of the surfaces in shaded area 52 in Figure 2), and wherein the volume filling device segments and the core part further comprises second assembly elements (Id; for example, the surfaces in shaded area 51 in Figure 3 that mate with the surfaces in shaded area 52 in Figure 2), which following the assembly of said segments and core part, immobilize each segment and core part along a second plane in an angle to said first plane (the different mating surfaces of the tetrahedron-shaped space-filling portions 20 lie in different planes at different angles from each other).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide these limitations, as taught by Lloyd, in order to further enhance secure the segments together in their assembled position and prevent inadvertent disassembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/12/22